Chief Justice Agnew
delivered the opinion of the court, January 22d 1877.
The provision of the new Constitution contained in section 23d of article 3, that “ The poAver to change the venue in cíau! and criminal cases shall be vested in the courts, to be exercised in such manner as shall be provided by Iuay,” Avas not immediately operative, eo instante the Constitution Avas adopted, so as to defeat existing laAYS. By the second section of the schedule, “ All laws in force in this Commonwealth at the time of the adoption of this Constitution, not inconsistent therewith, and all rights, actions, prosecutions and contracts shall continue as if this Constitution had not been adopted.” The effect of this saving section, intended to bridge over the chasm betAveen the íavo frames of government, and make the transition from one to the other easy and Avithout unnatural disturbances of the affairs of the people, it has been held by us, is to preserve the laws in existence, whenever legislation is necessary to carry the provisions of the neAY Constitution into proper effect. If the effect AYere held to be immediate, the consequence Avould be, that there AYOuld be no laAY Avhatever to regulate the poAver ; for in this case the power of the court to change the venue is “ to be exercised in such manner as shall be provided by law.” Until the manner of its exercise is prescribed by a suitable laAY, it is evident the court can have- no guide as to the cases, the grounds, or the mode of making the change. The power of changing the venue is not inherent in our county courts, as it is in those whose jurisdiction extends over greater areas. It is a matter of jurisdiction which is confined to the county by the very constitution of these courts. *257Without a grant of the power, they cannot transfer their jurisdiction from one to another. If the power to transfer were inherent, the court receiving by transfer could hand the case-over to another, and the latter to the next, and so on, toties quoties. We think the court below erred in giving judgment for the defendant upon the demurrer. The case was governed by the laws existing when the Constitution was adopted.
Judgment reversed, and judgment for the plaintiffs is now given, and record ordered to be remitted with a procedendo.